260 F.2d 359
Mrs. J. L. VANCE, Jr., Appellant,v.STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY OF BLOOMINGTON, ILLINOIS, Appellee.
No. 13479.
United States Court of Appeals Sixth Circuit.
October 25, 1958.

Appeal from the United States District Court for the Middle District of Tennessee; William E. Miller, Judge.
J. Victor Barr, Jr., Jack Norman, Sr., and John C. Askew, Jr., Nashville, Tenn., for appellant.
Joseph G. Cummings of Howard, Davis, Boult & Hunt, Nashville, Tenn., for appellee.
Before MARTIN and MILLER, Circuit Judges, and CECIL, District Judge.
PER CURIAM.


1
After consideration of the oral arguments and briefs of the attorneys and the record in the case, we have reached the conclusion that United States District Judge Miller was correct in dismissing this action upon the basis of his findings of fact, conclusions of law and opinion.


2
Upon that basis, the judgment of the United States District Court is ordered to be affirmed.